DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 14 and 17 were canceled by Applicant’s representative, Scott Higdon, during telephonic interview held on 04/12/2021. 
Examiner proposed amendments for Claim 18. Authorization for this examiner’s amendments was given by Applicant’s representative, Scott Higdon, during telephonic interview held on 04/12/2021. The application has been amended as follows:
Cancel claims 14 and 17.
Amend Claim 18 with:
A method implemented by one or more processors, comprising:
applying vision data as input to a trained object classification machine learning model, the vision data being generated by a vision component of a robot and capturing an object in an environment of the robot and an additional object in the environment of the robot;
processing the vision data using the trained object classification machine learning model, to generate output indicating a semantic classification of the object and an additional semantic classification of the additional object;
and
controlling an end effector of the robot to cause the end effector to manipulate [[interact with]] the object in accordance with the particular grasp strategy selected based on both the semantic classification of the object and the additional semantic classification of the additional object, in attempting a grasp of the object.
Allowable Subject Matter
Including the amendments above, claims 1-13, 18, 20 and 21 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/S.T.K. /Examiner, Art Unit 3666

/HARRY Y OH/Primary Examiner, Art Unit 3666